TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                         NO. 03-03-00058-CV



                                       Nicole Taylor, Appellant

                                                    v.

                                      Donald Zielinski, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
               NO. 179-746-B, HONORABLE RICK MORRIS, JUDGE PRESIDING




                              MEMORANDUM OPINION


PER CURIAM

                Nicole Taylor and Donald Zielinski have agreed to mediate their appeal. Taylor has filed an

unopposed motion to extend the time to file her brief. To save costs and facilitate mediation, we abate the

appeal.

                Absent further order of this Court, this appeal will be automatically reinstated on June 10,

2003. Appellant=s brief will be due on June 10, 2003, with other deadlines following from the filing of her

brief. See Tex. R. App. P. 38.6.




Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed: April 24, 2003